Case: 2:19-cv-05487-SDM-CMV Doc #: 22 Filed: 05/20/20 Page: 1 of 1 PAGEID #: 204




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 KELLY RUSS, et al.,

                       Plaintiffs,

        v.                                              Civil Action 2:19-cv-5487
                                                        Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura
 TRAVELERS PROPERTY CASUALTY
 INSURANCE COMPANY, et al.,

                       Defendants.




                                            ORDER

       The Court conducted a telephonic preliminary pretrial conference on May 20, 2020. All

parties were represented by counsel. Upon agreement of the parties, with the exception of the

informal discovery relating to the pending Motion for Approval of Payments (ECF No. 20), all

discovery is stayed. The deadline for Plaintiff’s response in opposition is EXTENDED to

JUNE 30, 2020. If appropriate, following resolution of the pending Motion for Approval of

Payments, the parties will file a joint motion requesting a scheduling conference and must attach

a renewed Rule 26(f) Report.

       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE
